Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 06/08/2022 has been entered. Claims 1 and 17 have been amended. Claims 9-11 and 18-19 stand withdrawn from consideration. Claims 1-2 and 4-19 remain pending in the application. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
4.	Claims 1, 4, and 17 are rejected under 35 U.S.C. 103 as unpatentable over Umemoto (US 20180052359 A1) in view of Shibata (US 20200135959 A1).

	Regarding claim 1, Umemoto (e.g., Figs. 1-7) discloses a display module, comprising: 
a plurality of sub-pixels arranged in an array (R, G, and B sub-pixels 36R, 36G, and 36B) along a first direction (horizontal direction or vertical direction) and a second direction (vertical direction or horizontal direction), wherein the first direction (horizontal direction or vertical direction) intersects the second direction (vertical direction or horizontal direction); and 

    PNG
    media_image1.png
    582
    999
    media_image1.png
    Greyscale

Umemoto’s Fig. 5

    PNG
    media_image2.png
    589
    1292
    media_image2.png
    Greyscale

Umemoto’s Figs. 7A and 7B
an array substrate (array substrate as shown in Figs. 2 and 4-5, Fig. 5 is reproduced above as an example) comprising an underlay substrate (TFT substrate 6), a fingerprint recognition unit (an optical sensor 35, which can be used for fingerprint detection; [0061]), a first light-shielding layer (light-shielding layer 31 including a light-shielding layer 31a and a light-shielding layer 31b; Figs. 7A and 7B are reproduced below as examples), and a plurality of thin film transistors (TFT substrate 6 having a plurality of TFTs),
wherein the fingerprint recognition unit comprises a photosensitive semiconductor layer (an optical sensor 35 is a photodiode, the photodiode has a photosensitive semiconductor layer; [0054]), and an orthographic projection of the photosensitive semiconductor layer on a plane of the underlay substrate is located between two sub-pixels of the plurality of sub-pixels that are adjacent along the second direction (e.g., Figs. 7A-7B reproduced above; orthographic projection of the optical sensor 35 on a plane of the underlay substrate 6 is located between two adjacent sub-pixels along vertical direction or horizontal direction), and 
wherein the first light-shielding layer (light-shielding layer 31a or 31b) is located on a side (bottom side) of the photosensitive semiconductor layer (optical sensor 35 including photosensitive semiconductor layer) close to the underlay substrate (TFT substrate 6), and an orthographic projection of the first light-shielding layer on a plane of the photosensitive semiconductor layer completely covers the photosensitive semiconductor layer (e.g., Figs. 5 and 7A-7B reproduced above; light-shielding layer 31b completely covers optical sensor 35 and its photosensitive semiconductor layer 124), and a length of the first light-shielding layer along the first direction is larger than or equal to twice a length of each of the plurality of sub-pixels along the first direction (e.g., Figs. 7A-7B reproduced above; the light-shielding layer 31a or 31b has a length along the horizontal direction or vertical direction is larger than twice a length of each of the sub-pixels along the horizontal direction or vertical direction).

    PNG
    media_image3.png
    472
    1561
    media_image3.png
    Greyscale

Umemoto does not disclose wherein the array substrate further comprises a light-shielding structure as claimed. However, Shibata (e.g., Figs. 1-5; take Figs. 2B and 4C as examples, which are reproduced for references) discloses a fingerprint recognition unit, wherein the array substrate further comprises a light-shielding structure (light-shielding structure A) located on a side of a first light-shielding layer (metallic electrode layer 206 or 406) facing away from the underlay substrate (substrate 202 or 402), and an orthographic projection of the light-shielding structure (light-shielding structure A) on the plane of the underlay substrate (substrate 202 or 402) at least partially overlaps an orthographic projection of the first light-shielding layer (metallic electrode layer 206 or 406) on the plane of the underlay substrate (substrate 202 or 402), and wherein the light-shielding structure (light-shielding structure A) is far away from each of ends of the first light-shielding layer (light-shielding layer 206 or 406) arranged in the first direction and is far away from each of ends of the first light- shielding layer (light-shielding layer 206 or 406) arranged in the second direction, and wherein a projection of the light-shielding structure (light-shielding structure A) on the underlay substrate (substrate 202 or 402) is completely located within a projection of the first light-shielding layer (light-shielding layer 206 or 406) on the underlay substrate (substrate 202 or 402). Both Umemoto and Shibata teach optical fingerprint sensor including light shielding, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the light shielding structures as taught by Shibata to the optical fingerprint sensor of Umemoto. Since Umemoto (e.g., Figs. 5 and 7A-7B reproduced above) discloses a projection of the optical sensor 35 on the underlay substrate 6 is completely located within the first light-shielding layer 31, the combination of Umemoto and Shibata teaches wherein a projection of the light-shielding structure on the underlay substrate is completely located within a projection of the first light-shielding layer on the underlay substrate, which would block undesired background light and improve signal to noise of detection signal.

Regarding claim 4, Umemoto in view of Shibata discloses the display module according to claim 1, Shibata (e.g., Figs. 1-5; take Figs. 2B and 4C as examples, which are reproduced for references) discloses wherein an orthographic projection of the light-shielding structure (light-shielding structure A) on the plane of the photosensitive semiconductor layer (e.g., photosensitive semiconductor layer 208 or 408) surrounds the photosensitive semiconductor layer (photosensitive semiconductor layer 208 or 408). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the light shielding structures as taught by Shibata to the optical fingerprint sensor of Umemoto for the same reason above.

Regarding claim 17, Umemoto (e.g., Figs. 1-7) discloses a display apparatus, comprising a display module, the display module comprising: 
a plurality of sub-pixels arranged in an array (R, G, and B sub-pixels 36R, 36G, and 36B) along a first direction (horizontal direction or vertical direction) and a second direction (vertical direction or horizontal direction), wherein the first direction (horizontal direction or vertical direction) intersects the second direction (vertical direction or horizontal direction); and 
an array substrate (array substrate as shown in Figs. 2 and 4-5, Fig. 5 is reproduced on page 3 as an example) comprising an underlay substrate (TFT substrate 6), a fingerprint recognition unit (an optical sensor 35, which can be used for fingerprint detection; [0061]), a first light-shielding layer (light-shielding layer 31 including a light-shielding layer 31a and a light-shielding layer 31b; Figs. 7A-7B are reproduced on page 3 as an example), and a plurality of thin film transistors (TFT substrate 6 having a plurality of TFTs),
wherein the fingerprint recognition unit comprises a photosensitive semiconductor layer (an optical sensor 35 is a photodiode, the photodiode has a photosensitive semiconductor layer; [0054]), and an orthographic projection of the photosensitive semiconductor layer on a plane of the underlay substrate is located between two sub-pixels of the plurality of sub-pixels that are adjacent along the second direction (e.g., Figs. 7A-7B reproduced on page 3; orthographic projection of the optical sensor 35 on a plane of the underlay substrate 6 is located between two adjacent sub-pixels along vertical direction or horizontal direction), and 
wherein the first light-shielding layer (light-shielding layer 31a or 31b) is located on a side (bottom side) of the photosensitive semiconductor layer (optical sensor 35 including photosensitive semiconductor layer) close to the underlay substrate (TFT substrate 6), and an orthographic projection of the first light-shielding layer on a plane of the photosensitive semiconductor layer completely covers the photosensitive semiconductor layer (e.g., Figs. 5 and 7A-7B reproduced above; light-shielding layer 31a or 31b completely covers optical sensor 35 and its photosensitive semiconductor layer 124), and a length of the first light-shielding layer along the first direction is larger than or equal to twice a length of each of the plurality of sub-pixels along the first direction (e.g., Figs. 7A-7B reproduced above; the light-shielding layer 3a or 31b has a length along the horizontal direction or vertical direction is larger than a length of each of the sub-pixels along the horizontal direction or vertical direction).

Umemoto does not disclose wherein the array substrate further comprises a light-shielding structure as claimed. However, Shibata (e.g., Figs. 1-5; take Figs. 2B and 4C as examples, which are reproduced for references) discloses a fingerprint recognition unit, wherein the array substrate further comprises a light-shielding structure (light-shielding structure A) located on a side of the first light-shielding layer (light-shielding layer 206 or 406) facing away from the underlay substrate (substrate 202 or 402), and an orthographic projection of the light-shielding structure (light-shielding structure A) on the plane of the underlay substrate (substrate 202 or 402) at least partially overlaps an orthographic projection of the first light-shielding layer (light-shielding layer 206 or 406) on the plane of the underlay substrate (substrate 202 or 402), and wherein the light-shielding structure (light-shielding structure A) is far away from each of ends of the first light- shielding layer (light-shielding layer 206 or 406) arranged in the first direction and is far away from each of ends of the first light- shielding layer (light-shielding layer 206 or 406) arranged in the second direction, and wherein a projection of the light-shielding structure (light-shielding structure A) on the underlay substrate (substrate 202 or 402) is completely located within a projection of the first light-shielding layer (light-shielding layer 206 or 406) on the underlay substrate (substrate 202 or 402). Both Umemoto and Shibata teach optical fingerprint sensor including light shielding, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the light shielding structures as taught by Shibata to the optical fingerprint sensor of Umemoto. Since Umemoto (e.g., Figs. 5 and 7A-7B reproduced above) discloses a projection of the optical sensor 35 on the underlay substrate 6 is completely located within the first light-shielding layer 31, the combination of Umemoto and Shibata teaches wherein a projection of the light-shielding structure on the underlay substrate is completely located within a projection of the first light-shielding layer on the underlay substrate, which would block undesired background light and improve signal to noise of detection signal.

5.	Claim 2 is rejected under 35 U.S.C. 103 as unpatentable over Umemoto (US 20180052359 A1) in view of Shibata (US 20200135959 A1) and further in view of Liu (US 20200044093 A1).
Regarding claim 2, Umemoto in view of Shibata discloses the display module according to claim 1, but does not disclose wherein a shortest distance between an edge of the orthographic projection of the first light-shielding layer on the plane of the photosensitive semiconductor layer and an edge of the photosensitive semiconductor layer is greater than 6.5 um. However, Liu (e.g., Figs. 1-4) discloses display device, wherein a shortest distance between an edge of the orthographic projection of the first light-shielding layer on the plane of the semiconductor layer and an edge of the semiconductor layer is greater than 6.5 um ([0068]). The transistor structure and light shielding layer as taught by Liu is similar to that disclosed by Shibata, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Liu to the fingerprint identification unit of the display device as taught by Umemoto in view of Shibata, which result in a shortest distance between an edge of the orthographic projection of the first light-shielding layer on the plane of the photosensitive semiconductor layer and an edge of the photosensitive semiconductor layer is greater than 6.5 um. The combination/motivation would be to prevent the light emitted from the display backlight from being directly received by the optical sensor without reflecting by the finger.

6.	Claim 12 is rejected under 35 U.S.C. 103 as unpatentable over Umemoto (US 20180052359 A1) in view of Shibata (US 20200135959 A1) and further in view of Xu (US 20180096188 A1).
Regarding claim 12, Umemoto in view of Shibata discloses the display module according to claim 1, Umemoto (e.g., Figs. 1-7) discloses wherein the display module has a fingerprint recognition region (fingerprint recognition region including optical sensors 35) and a non-fingerprint recognition region (non-fingerprint recognition region including R, G, and B sub-pixels 36R, 36G, and 36B), and the photosensitive semiconductor layer is located in the fingerprint recognition region (optical sensors 35 including photosensitive semiconductor layer is in fingerprint recognition region), but does not disclose wherein an area of each of the plurality of sub-pixels located in the fingerprint recognition region is smaller than an area of each of the plurality of sub-pixels located in the non-fingerprint recognition region. However, Xu (e.g., Fig. 1) discloses wherein the display module has a fingerprint recognition region (fingerprint recognition region 12) and a non-fingerprint recognition region (non-fingerprint recognition region 11), and the photosensitive semiconductor layer (photosensitive layer 1212) is located in the fingerprint recognition region (fingerprint recognition region 12); and wherein an area of each of the plurality of sub-pixels (sub-pixels 1211) located in the fingerprint recognition region (fingerprint recognition region 12) is smaller than an area of each of the plurality of sub-pixels (sub-pixels 111) located in the non-fingerprint recognition region (non-fingerprint recognition region 11). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Xu to the display device of Umemoto in view of Shibata. The combination/motivation would be to provide an alternative design choice of a display panel integrated with an optical fingerprint sensor.

7.	Claims 13 and 15 are rejected under 35 U.S.C. 103 as unpatentable over Umemoto (US 20180052359 A1) in view of Shibata (US 20200135959 A1) and in view of Liu (US 20210211564 A1).
Regarding claim 13, Umemoto in view of Shibata discloses the display module according to claim 1, Umemoto (e.g., Figs. 1-7) discloses the fingerprint recognition unit including a photosensitive semiconductor layer, but does not disclose a first signal transmission layer and a second signal transmission layer as claimed. However, Liu (e.g., Figs. 5 and 10) discloses a display module including an optical sensor comprises a first signal transmission layer (conductive layer 17) and a second signal transmission layer (active layer 13a), the first signal transmission layer (conductive layer 17) is located on a side of the photosensitive semiconductor layer (photo-electrical conversion layer 15) facing away from the underlay substrate (substrate 21), and the second signal transmission layer (active layer 13a) is located on a side of the photosensitive semiconductor layer (photo-electrical conversion layer 15) close to the underlay substrate (substrate 21); and wherein the first signal transmission layer comprises a transparent electrode (transparent conductive layer 17 [0181]), and the second signal transmission layer (active layer 13a) and an active layer (active layer 13b) are formed in a same manufacturing process. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Liu to the optical fingerprint sensor of the display device of Umemoto in view of Shibata. The combination/motivation would be to provide a display panel integrated with an optical fingerprint sensor.

Regarding claim 15, Umemoto in view of Shibata and further in view of Liu discloses the display module according to claim 13, Liu (e.g., Figs. 5 and 10) discloses wherein the first signal transmission layer (conductive transmission layer 17) is reused as a common electrode (common electrode COM). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Liu to the optical fingerprint sensor of the display device of Umemoto in view of Shibata for the same reason above.
8.	Claim 14 is rejected under 35 U.S.C. 103 as unpatentable over Umemoto (US 20180052359 A1) in view of Shibata (US 20200135959 A1) and Xu (US 20180096188 A1) and further in view of Ota (US 20080259051 A1).
Regarding claim 14, Umemoto in view of Shibata and further in view of Xu discloses the display module according to claim 12, Umemoto (e.g., Figs. 1-7) discloses the display module further comprising a backlight module (backlight module 2), a color film substrate (color film substrate 12), and a liquid crystal layer (liquid crystal layer 8), wherein each of the plurality of sub-pixels comprises a pixel electrode (pixel electrode 26), a common electrode (counter electrode 33), and a color resist layer (color resist layer 36), the color resist layer (color resist layer 36) is located on the color film substrate (color film substrate 12), and the backlight module (backlight module 2) is reused as a light source of the fingerprint recognition unit (fingerprint sensor 35). Umemoto does not disclose the pixel electrode and the common electrode are located on the side of the photosensitive semiconductor layer facing away from the underlay substrate. However, Ota (Figs. 1-2 and 5-9) discloses a display module, further comprising a backlight module (backlight module 206), a color film substrate (color film substrate, [0061]), and a liquid crystal layer (liquid crystal layer 50) located between the array substrate (Figs. 8-9; array substrate) and the color film substrate (color film substrate, [0061]), wherein each of the plurality of sub-pixels comprises a pixel electrode (pixel electrode 9a), a common electrode (counter electrode 21), the pixel electrode (pixel electrode 9a) and the common electrode (counter electrode 21) are located on the side of the photosensitive semiconductor layer (photosensitive semiconductor layer 212) facing away from the underlay substrate (substrate 41), and the backlight module (backlight module 206) is reused as a light source of the fingerprint recognition unit (fingerprint recognition unit 212). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Ota to the display device of Umemoto in view of Shibata and Xu. The combination/motivation would be to provide an alternative design choice of a display panel integrated with an optical fingerprint sensor.

9.	Claim 16 is rejected under 35 U.S.C. 103 as unpatentable over Umemoto (US 20180052359 A1) in view of Shibata (US 20200135959 A1) and Liu (US 20210211564 A1) and further in view of Ishiguro (US 20080246708 A1).
Regarding claim 16, Umemoto in view of Shibata and further in view of Liu discloses the display module according to claim 13, Umemoto (e.g., Figs. 1-7) discloses wherein the color film substrate comprises a plurality of black matrix layers (black matrix layers 31) arranged along a thickness direction of the color film substrate (color film substrate 12), but does not disclose each of the plurality of black matrix layers comprises a first hollow portion and a second hollow portion as claimed. However, Ishiguro (e.g., Figs. 1-2, 4-5, and 7-14) discloses a display module, wherein the color film substrate comprises a plurality of black matrix layers (e.g., Figs. 7-9; black matrix layers 153) arranged along a thickness direction of the color film substrate (e.g., Figs. 7-9; color film substrate 154), and each of the plurality of black matrix layers (e.g., Figs. 7-9; black matrix layers 153) comprises a first hollow portion and a second hollow portion (e.g., Figs. 7-9; a first opening and a second opening), wherein the first hollow portion defines a position of the color resist layer (e.g., Figs. 7-9; first opening define a position of color resist layer 154R/154G/154B), and wherein the second hollow portion at least partially overlaps the photosensitive semiconductor layer (e.g., Figs. 7-9; second opening define overlaps photo sensor 151) in a direction perpendicular to the plane of the underlay substrate (e.g., Figs. 7-9; substrate 10). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Ishiguro to the display device of Umemoto in view of Shibata and Liu. The combination/motivation would be to provide an alternative design choice of a display panel integrated with an optical fingerprint sensor.

Response to Arguments
10.	Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In view of amendments, the references of Shibata (US 20200135959 A1) has been used for new ground rejection.  

Allowable Subject Matter
11.	Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowance: The closet prior arts, Umemoto (US 20180052359 A1), Lius (US 20210081638 A1), Lius (US 20190296055 A1), Liu (US 20210211564 A1), Ota (US 20080259051 A1), Ishiguro (US 20080246708 A1), Xu (US 20180096188 A1), Sun (US 20190187756 A1), Lin (CN105336751A), Liu (US 20200044093 A1), and Shibata (US 20200135959 A1), individually or in combination, discloses a display device including an optical fingerprint sensor, but fails to teach the structure as claimed in claim 5.

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691